Bryan, J.,
delivered the opinion of the Court.
The appellees made a contract with the appellant to ■sell him a certain house and lot in Hagerstown. They claimed title to it as heirs-at-law of their deceased mother. It appeared that Mrs. Eliza Stouffer, the decedent, had in her life-time executed a certain paper-writing in the form and with the solemnities of a will capable of passing the title to real and personal estate ; and in it the appellees were named as executors. They were directed to sell all of her estate and invest the proceeds; the interest on one-half thereof was to be paid to the appellee John, during his life, and at his death it was to be equally divided among his children; the interest on the other half was to be paid to the appellee Daniel, during his life, and at his death it was to be divided among his children. The appellees produced this paper in the Orphans’ Court of Washington County and at the same time filed a petition for letters of administration on the estate of the decedent, alleging that the said paper-writing was not the last will and testament of Eliza Stouffer, for the reason that at the time it was executed by her, she was mentally incapable of making a valid deed or contract, because of age, disease and infirmity. The Court having heard the testimony of the subscribing witnesses to the said paper-writing purporting to be a will, and also the testimony of other wit*550nesses, decided that at the time it was executed she was not capable of making a valid deed or contract, and that the paper-writing was not her last will and testament, and-thereupon letters of administration on her estate were granted to the appellee Daniel, the appellee John having renounced in his favor. The appellant at the time of his purchase of the house and lot had no knowledge of the paper purporting to be a will, or of the proceedings of the Orphans’ Court in reference to it. When he was imformed of these matters, he refused to accept the property and pay the purchase money. The appellees thereupon filed a bill in equity for the specific performance of the contract, and the Circuit Court decreed that the appellant. should pay the purchase money, and that the appellees should convey the property to him and to his heirs by a good and sufficient deed.
Let us consider the effect of the proceedings in the Orphans’ Court. When the letters of administration were-granted, the Court was in the exercise of its rightful and exclusive jurisdiction, and .its determination of the question decided was binding in all other Courts. While thn letters remained in force the matters adjudicated by the grant of them could not again become the subject of controversy. The administrator was entitled to take charge; of the personal estate of the deceased and to represent her in all questions relating thereto; and it could not be alleged in opposition to his authority that the deceased had left a last will and testament. All these consequences resulted from the exercise of a competent jurisdiction. The law confides to the Orphans’ Court, and to no other-tribunal, the authority to grant letters of administration-on the estate of a deceased person; and in performing this duty the Court is enjoined to make judicial inquiry “ whether or not the party dying left any will,” and it is-forbidden to grant administration unless such dying intestate is proved to its satisfaction. Code of Public General. *551Latos, Art. 93, sec. 16. But although the question of administration has been thus adjudicated, it is competent for the Orphans’ Court in a proper case to revoke the letters ; and the statute law expressly requires it to revoke them if a will for the disposition of the personal estate shall afterwards be proved according to law, and the executor named therein shall make due application for letters testamentary and execute a bond — Code, Art. 93, sec. 36. It is, therefore, clear that letters of administration do not prove the intestacy of the deceased, when a paper purporting to be his will is propounded for probate. In fact, the grant of them is a judgment in rem, which establishes conclusively the legal status of the administrator, and invests him with rights belonging to that capacity. Judgments however prove only the matter decided, and are not evidence of other matters which may be inferred by argument from them; even though the inferences are necessary and inevitable. The principles laid down by the Judges in the Duchess of Kingston’s Case on this question have been uniformly recognized by the Courts. Copious illustrations of their application may be found in decided cases, and in the works of text writers. A few will suffice for the present purpose. We quote from Taylor on Evidence, sec. 1490, “ Though a judgment in rem is binding on all the world as to the precise point directly decided, and consequently the decision cannot be impeached in the same or any other Court, by showing that the facts on which it immediately rests are false; yet, where these facts are themselves put directly in issue in a subsequent suit, the judgment does not — with one exception which will be presently-mentioned — furnish conclusive evidence of their truth, however necessary it may have been for the Court proceeding in rem to have determined that question, before it adjudicated on the principal point. Thus, although the Ecclesiastical Courts were not, and the existing Courts of probate are not, authorized to grant letters of administration, un*552less the intestate be dead, these letters are so far from being conclusive "evidence of the death, when that fact is put in issue in another Court, that on one or two occasions, they have not been regarded even as prima facie proof.” It may be mentioned that in Mutual Benefit Life Ins. Co. vs. Tisdale, 91 U. S., 238, the Supreme Court held that in an action brought by a plaintiff in his individual' character, letters of administration granted to him were no evidence whatever of the death of his intestate. The exception mentioned in the above cited section of Taylor is “where it appears on the face of the proceedings in rem that thé fact on which the principal point depended, was itself put directly in issue and was actually decided by the Court. Here, if this fact be again controverted between the same parties, or persons claiming under them, whether in the same, or a different Court, the judgment in rem will, almost universally be conclusive upon the question.” faylor, sec.|1491. The same author in section.1520, states that it is an unquestionable rule of law that neither a judgment in rem nor a judgment inter partes is evidence of any matter which can be inferred only by argument from the judgment.
When the Orphans’ Court granted letters of administration to the appellees, they stated in the same order that the identical paper-witing in question was not the last will and testament of the deceased. We will examine the legal effect of this statement. The Court has no jurisdiction in matters of probate, except such as is conferred by the 93rd Article of the Code. It provides that when a will is exhibited for probate to the Orphans’ Court, and any of the next relations of the deceased shall attend, or if reasonable notice of the exhibiting of the will has been given to such as might be conveniently served with notice, and no caveat shall be made, the Court may proceed to take the probate. But if none of them attend and no notice has been given, the Court must either direct summons to be issued for *553them or some of them, to appear on some fixed day, to show cause wherefore the will should not be proved; or must direct notice to be given in the public papers or otherwise, and if no objection shall be made, or caveat entered, on or before the day fixed, the Court may take the probate. But if objection shall be made, the Court shall have cognizance of the matter, and shall determine according to the testimony produced on both sides. And in all cases where the probate is taken without contest, any party in interest may afterwards file a petition, and obtain a hearing in opposition to the will. Article 98, sections 316, 31T, 320. It is thus seen that great pains have been taken to afford to all persons interested an opportunity to be heard before a determination is made against them. Two parties are contemplated as having a right to be heard ; the one, which maintains the validity of the will by exhibiting it for probate ; the other, which comprehends all persons interested, who may desire to defeat and set it aside. All persons interested may appear and be heard on one side or the other of the question. Provision is made for giving notice to those who might be opposed to the probate of a will; but not for those who wish to establish it; because they are already represented before the Court by the person who exhibits it for probate. When a decision is made between these opposing parties, it is a judgment in rem conclusively establishing either the validity or invalidity of the alleged will. But the Orphans’ Court has no jurisdiction to determine the question of probate, until the will is exhibited for the purpose of having it proved. Now the petition on which the Orphans’ Court granted letters of administration distinctly stated that the paper-writing purporting to be a will was not presented for probate ; on the contrary, the averment was made that it was not the last will and testament of the deceased. The Court heard such testimony as was offered by the petitioners who assailed the will; but no *554opportunity of being heard was afforded to those persons who were interested in maintaining it. In point of fact, as we learn from the record, they all reside in Illinois, and some of them are under the age of twenty-one years. There were no opposing parties before the Court; there was no issue — affirmed on one side and denied on the other. Its decision was pronounced upon an application entirely ex parte. Our conclusion is that it had not the jurisdiction to decide the question of probate under these circumstances. The judgment rendered by the Orphans’ Court is therefore in legal effect merely a grant of letters of administration, and this, we have seen, will not prevent the probate of a will.
(Decided 9th March, 1886.)
This then is the posture of the case. The appellant is required to accept and pay for property, when the title of the vendors will be defeated if this supposed will is admitted to probate. It is the accepted doctrine that specific performance of contracts is not a matter of strict right in either party, but of that sound and reasonable judicial discretion which is governed by general rules and principles of justice. A Court of equity will not compel a purchaser to take a title which is not free from reasonable doubt, and which might in reasonable probability expose him to the hazards of litigation. This will may hereafter be propounded for probate, and in that event the title of the vendors would depend on the contingencies of a law-suit. We cannot therefore require the appellant to complete his purchase.
Decree reversed, and bill dismissed tvith costs.